Case 1:19-cv-02789-DDD-NYW Document 27 Filed 04/02/20 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Case No. 1:19-cv-02789-DDD-NYW

  SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
  v.

  MARK RAY,
  REVA STANCHIW;
  RONALD THROGMARTIN;
  CUSTOM CONSULTING & PRODUCT SERVICES, LLC;
  RM FARM AND LIVESTOCK, LLC;
  MR CATTLE PRODUCTION SERVICES, LLC;
  SUNSHINE ENTERPRISES,
  UNIVERSAL HERBS, LLC;
  DBC LIMITED, LLC

                 Defendants.
                                                   _______________________________________

            JOINT STATUS REPORT REGARDING ISSUING SUBPOENAS
  ______________________________________________________________________________

         Gary Schwartz, in his capacity as state court appointed receiver for Mark Ray, Reva

  Stachniw, Custom Consulting and Product Services, RM Farm &Livestock, LLC, MR Cattle

  Production Services, Sunshine Enterprises, Universal Herbs, LLC, and DBC Limited, LLC

  (“Schwartz” or the “Receiver”) and the Securities and Exchange Commission (“SEC”) hereby

  submit this joint status report regarding the status of subpoenas the Receiver has issued pursuant

  to Fed. R. Civ. P. 45.

         1.      On March 4, 2020, the Receiver issued a federal subpoena for production of

  documents to Henderson State Bank (“HSB”) in Nebraska, which was served on March 9, 2020.

  HSB served written objections to the subpoena on March 23, 2020. The Receiver and HSB are

  continuing to confer on HSB’s objections.
Case 1:19-cv-02789-DDD-NYW Document 27 Filed 04/02/20 USDC Colorado Page 2 of 4




         2.      On March 27, the Receiver issued federal subpoenas for production on 1st Source

  Bank in Indiana, CUSB Bank in Iowa, and Citizens Bank in Illinois. The Receiver has not yet

  been able to serve the subpoena on Citizens Bank due to a statewide shelter-in-place order in

  Illinois, nor has the Receiver been able to serve the subpoena on 1st Source Bank due to COVID-

  19 restrictions on service. The subpoena on CUSB was served on March 30, 2020.

         3.      As its investigation continues, the Receiver may serve additional federal

  subpoenas to produce documents. Specifically, as the Receiver continues to receive bank records

  of investors and victims in the Ponzi scheme, it may uncover additional involved bank accounts

  and investors outside the state of Colorado, and will need to subpoena the records of said

  investors and bank accounts in order to perform a complete forensic analysis.

         4.      The Receiver’s efforts to subpoena out-of-state banks have been further hampered

  by the COVID-19 crisis and its impact on the ability of process server to serve the subpoenas and

  also the subpoenaed parties’ ability to respond to subpoenas in a timely manner.

         5.      Therefore, the Receiver respectfully requests that this Court maintain its Order

  lifting the administrative stay for the limited purpose of permitting the Receiver to issue federal

  subpoenas pursuant to Fed. R. Civ. P. 45 for the foreseeable future.

         6.      Such relief will facilitate the efficient administration of the Estate and permit the

  Receiver to meet his duties.

         7.      No party will be prejudiced by this continued relief.

  Respectfully submitted this 2nd Day of April, 2020

                                                /s/ Katherine Roush
                                                John A. Chanin
                                                Katherine Roush
                                                FOSTER GRAHAM MILSTEIN & CALISHER, LLP
                                                360 South Garfield Street, 6th Floor
                                                Denver, Colorado 80209
                                                jchanin@fostergraham.com
                                                kroush@fostergraham.com
                                                   2
Case 1:19-cv-02789-DDD-NYW Document 27 Filed 04/02/20 USDC Colorado Page 3 of 4




                                    Phone: 303-333-9810
                                    Facsimile: 303-333-9786

                                    Attorneys for Gary Schwartz in his capacity as State-
                                    Court Appointed Receiver for Mark Ray, Reva
                                    Stachniw, Custom Consulting and Product Services,
                                    RM Farm &Livestock, LLC, MR Cattle Production
                                    Services, Sunshine Enterprises, Universal Herbs,
                                    LLC, and DBC Limited, LLC

                                    And

                                    /s/ Joshua A. Mayes
                                    Joshua A. Mayes
                                    U.S. Securities & Exchange Commission-Atlanta
                                    950 East Paces Ferry Road NE
                                    Suite 900
                                    Atlanta, GA 30326
                                    404-842-5747
                                    Email: mayesj@sec.gov

                                    Attorney for Plaintiff Securities and Exchange
                                    Commission




                                       3
Case 1:19-cv-02789-DDD-NYW Document 27 Filed 04/02/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

  I hereby certify that on this 2d Day of April, 2020, I electronically filed the foregoing JOINT
  STATUS REPORT REGARDING ISSUING SUBPOENAS with the Clerk of the Court using
  the ECF system, and served via electronic mail to the following:


  Joshua A. Mayes
  U.S. Securities & Exchange Commission-Atlanta
  950 East Paces Ferry Road NE
  Suite 900
  Atlanta, GA 30326
  404-842-5747
  Email: mayesj@sec.gov

  Attorney for Plaintiff Securities and Exchange Commission




                                              /s/       Lucas Wiggins
                                                        Lucas Wiggins




                                                    4
